DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      REHABILITATION CENTER AT HOLLYWOOD HILLS, LLC,
                         Appellant,

                                    v.

                     STATE OF FLORIDA,
           AGENCY FOR HEALTH CARE ADMINISTRATION,
                          Appellee.

                              No. 4D19-293

                          [February 13, 2020]

  Appeal from the State of Florida,             Agency   for   Health   Care
Administration, L.T. Case No. 2017011570.

   Geoffrey D. Smith, Susan C. Smith and Stephen B. Burch of Smith &
Associates, Tallahassee, for appellant.

   J. Stephen Menton, Stephen A. Ecenia, Gabriel F.V. Warren and Tana
D. Storey of Rutledge Ecenia, P.A., Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.